NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                   Argued March 4, 2009
                                  Decided March 19, 2009

                                           Before

                            RICHARD D. CUDAHY, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No.  08‐2510

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 06‐CR‐0016‐C‐01
LAMOUNT D. WILLIAMS, 
    Defendant‐Appellant.                            Barbara B. Crabb,
                                                    Chief Judge.

                                         O R D E R

       Two years ago, Lamount Williams appealed his sentence for distributing crack,
arguing that the crack/cocaine sentencing disparity was unjust.  We initially rejected
Williams’s challenge but later ordered resentencing after the Supreme Court vacated its
judgment and remanded for reconsideration in light of Kimbrough v. United States, 128 S. Ct.
558 (2007).  At resentencing the district court decreased Williams’s sentence for distributing
crack by 12 months.  Williams now appeals for a second time raising the same arguments he
made in his first appeal: that his new sentence is unreasonable and that the guidelines’
harsher treatment of crack offenses violates his rights to equal protection and due process.  
No. 08‐2510                                                                              Page 2

Because his arguments fare no better the second time around, we affirm Williams’s
sentence.

                                         Background

        After receiving a 911 tip reporting an attempted armed robbery, police officers
apprehended Williams at the scene and found a handgun and 3.09 grams of crack in his
pants pocket.  Williams pleaded guilty to possessing crack with intent to distribute and
possessing a firearm in connection with a drug trafficking crime.  See 21 U.S.C. § 841(a)(1);
18 U.S.C. § 924©).  In 2006, under the guidelines then in effect, the district court sentenced
Williams to 63 months in prison on the crack offense, the bottom of the guidelines range. 
The firearm offense carried a mandatory five‐year consecutive term of imprisonment and so
his total sentence was 123 months. 

       Williams challenged his drug sentence on direct appeal, arguing that the 100:1
crack/cocaine ratio then in existence made his sentence unreasonable and violated his rights
to equal protection and due process.  United States v. Williams, No. 06‐3286 (7th Cir. Feb. 13,
2007) (unpublished order).  He also contended that the district court had failed to comply
with the requirement that his sentence on the drug count be “sufficient, but not greater than
necessary.”  Id.  We rejected his arguments.  Id.  The Supreme Court vacated that judgment,
however, and remanded for further consideration in light of Kimbrough.  In turn, we
remanded to the district court for resentencing.  United States v. Williams, No. 06‐3286 (7th
Cir. Mar. 25, 2008) (unpublished order).  

       At the resentencing hearing in June 2008, the district judge stated that she intended
to reduce Williams’s sentence, but rejected his request for a below‐guidelines sentence:

               I do think that there are serious disparities between the way cocaine
       sales are treated and the way cocaine base sales are treated and I intend to
       make some acknowledgment of that in the sentence because the guidelines
       have been reduced.  

                But overall, I don’t think you qualify for a significant decrease because
        there is so many other things in your background that make me very
        concerned about your likelihood of recidivism and the difficulty that you are
        going to have in leading a life that is crime free when you are out of custody.   
The district court then calculated a base offense level of 20 under the revised guideline for
crack offenses involving 3 to 4 grams, see U.S.S.G. § 2D1.1(c)(10), and reduced that number
by 2 levels for acceptance of responsibility, see U.S.S.G. § 3E1.1(a).  Williams’s total offense
level of 18 combined with his criminal history category of 5 yielded a guidelines range of 51
No. 08‐2510                                                                                Page 3

to 78 months.  After considering the factors set forth in 18 U.S.C. § 3553(a), the court selected
a sentence at the bottom of the guidelines range.

                                            Analysis

        On appeal Williams recycles the arguments we rejected in his earlier appeal.  His
first argument rests on the so‐called “parsimony provision” of 18 U.S.C. § 3553(a), which
provides that a sentencing court “shall impose a sentence sufficient, but not greater than
necessary, to comply with the purposes set forth in paragraph (2) of this subsection.” 
(Paragraph (2) contains the well‐known sentencing factors.)  According to Williams, the
district court gave him a sentence “greater than necessary” simply because he did not
receive the significantly lower sentence that he requested.  This argument cannot help
Williams.  The parsimony provision is nothing more than a command to choose a
reasonable sentence, see United States v. Ministro‐Tapia, 470 F.3d 137, 142‐43 (2d Cir. 2006),
and a properly calculated guidelines sentence is presumed reasonable, see Rita v. United
States, 127 S. Ct. 2456, 2462 (2007); United States v. Arceo, 535 F.3d 679, 687 (7th Cir. 2008). 
Moreover, “[i]t will be the rare case in which a within‐the‐range sentence can be found to
violate the parsimony principle.”  United States v. Turbides‐Leonardo, 468 F.3d 34, 41 (1st Cir.
2006).  At the resentencing hearing, the district court considered Williams’s extensive
criminal history, the need to deter his future criminal conduct, and the need to protect the
public from further crime.  See 18 U.S.C. § 3553(a).  That is enough to comply with the
parsimony provision.  Ministro‐Tapia, 470 F.3d at 141‐43.  Williams seems to believe that
§ 3553(a) required the district court to impose whatever sentence he requested so long as it
too was “sufficient,” but this contention is meritless; the question of what sentence is
“sufficient” is committed to the district court’s discretion, not the defendant’s own
assessment.

        Williams’s second argument is equally unavailing.  He contends that even the
revised guideline for crack offenses involving the amount he distributed—a ratio of
20:1—violates his rights to equal protection and due process.  We have not addressed this
type of argument post‐Kimbrough or since the new version of § 2D1.1 became effective. 
However, we have repeatedly rejected constitutional challenges to the 100:1 crack/cocaine
ratio under the old version of § 2D1.1.  United States v. Williams, 495 F.3d 810, 820 (7th Cir.
2007); United States v. Spencer, 160 F.3d 413, 413‐14 (7th Cir. 1998); United States v. Westbrook,
125 F.3d 996, 1010 (7th Cir. 1997).  And Kimbrough holds only that a district court may, in its
discretion, differ with the ratio selected by the Sentencing Commission.  Kimbrough, 128 S.
Ct. at 575; United States v. House, 551 F.3d 694, 700‐01 (7th Cir. 2008).  Nothing in Kimbrough
or the amended drug guideline alters the constitutionality of disparate sentences for crack
and cocaine offenders.  Because Williams’s arguments are without merit, we affirm his
sentence.
No. 08‐2510     Page 4

              AFFIRM.